Detailed action
The notice of allowance is in response to applicant’s arguments/remarks filed on  02/25/2021  for response of the office action mailed on 12/01/2020 along with interview held on  03/09/2021  (examiner initiated).

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10-17 and 19 (renumbered 1-17, respectively) along with arguments presented in remarks filed on 02/25/2021 in conjunction with interview held on  03/09/2021 (examiner initiated) have been fully considered and are persuasive. The objections/rejections of these claims  have accordingly been withdrawn.

Allowable Subject Matter
Claims 1-8, 10-17 and 19 (renumbered 1-17, respectively)  are allowed in light of applicant’s arguments along with interview held on  03/09/2021 (examiner initiated) and in light of prior art(s) of record.

Terminal Disclaimer
The terminal disclaimer filed on 02/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,667,172 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with  Attorney Joshua T. Matt  (Reg. # 55,435) on 03/09/2021  ; On 03/09/2021 examiner  contacted applicant's representative attorney Matt, to address some minor antecedent issues for claims as submitted on 02/25/2021, received the amended claims on the same day.. See interview summary.
 
The application has been amended as follows: See  attached claim amendments




Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. 

Independent claim 1 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A method for delivering an update to a vehicle, with download management, comprising: at a content server operated by a content delivery network acting as a data plane on behalf of one or more vehicle manufacturers to serve updates to vehicles, the content server being remote from a vehicle: A. receiving a content request from the vehicle for at least a portion of an update, the vehicle being connected to a cell tower to communicate with the content server, and having a head unit; B. wherein the content request comprises a URL that the vehicle received in a campaign start message, the URL comprising a hostname that resolves to the content server; C. receiving, from the vehicle, an identifier for the cell tower to which the vehicle is connected; D. receiving a policy defined by a vehicle manufacturer associated with the vehicle, the policy comprising any of logic and settings that affect any of a time and data rate associated with downloading the at least a portion of the update via the cell tower identified by the vehicle; E. generating a response to the content request, based at least in part on applying the policy and at least in part on the identifier for the cell tower provided by the vehicle. F. serving the response to the content request to the vehicle, wherein said response comprises a retry directive;”, the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “and G. after serving the response with the retry directive, receiving a second content request from the vehicle, and sending a second response, based on updated congestion information received by the content server”, in combination with all other limitations of the claim. Claims 2-8 and 19  are allowable for depending on independent  1
Independent claim 10 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A system for delivering an update to a vehicle, with download management, comprising: a content server remote from a vehicle and operated by a content delivery network acting as a data plane on behalf of one or more vehicle manufacturers to serve updates to vehicles, the content server having circuitry forming one or more processors and at least one memory device 3Docket No. AKAM-349-U2 holding computer program instructions that, when executed on the one or more processors, cause the content server to: A. receive a content request from the vehicle for at least a portion of an update, the vehicle being connected to a cell tower to communicate with the content server, and having a head unit; B. wherein the content request comprises a URL that the vehicle received in a campaign start message, the URL comprising a hostname that resolves to the content server; C. receive, from the vehicle, an identifier for the cell tower to which the vehicle is connected; a cellular congestion and download management entity comprising one or more computers having circuitry forming one or more processors and at least one memory device holding computer program instructions that, when executed on the one or more processors, cause the one or more computers to: D. receive a policy from a vehicle manufacturer and associated with the vehicle, the policy comprising any of logic and settings that affect any of a time and data rate associated with downloading the at least a portion of the update via the cell tower identified by the vehicle; E. send the policy to the content server: the content server's the at least one memory device holding the computer program instructions that, when executed on the one or more processors, cause the content server to: F. generate a response to the content request, based at least in part on applying the policy and based at least in part on the identifier for the cell tower provided by the vehicle; G. serve the response to the content request to the vehicle, wherein said response comprises: a retry directive;”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “I. after serving the response with the retry directive, receive a second content request from the vehicle, and send a second response, based on updated congestion information received by the content server..”, in combination with all other limitations of the claim.  Claims  11-17  are allowable for depending on independent  10.

In the office action sent on 12/01/2020, dependent claims 5 and 14  were objected and the applicant rolled up the objected claim limitation of dependent claims 5 and 14  to respective independent claims 1 and 10. Applicant further amended dependent claims 5 and 14 with new claimed features.

Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious combination of all the steps disclosed in independent claims 1 and 10  with proper motivation at or before the time it was effectively filed.

Any comments considered necessary by applicant must be submitted no later than payment of
the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eikman et. al (2017/0214596). See Abstract, ¶0014, ¶0027, ¶0048, Fig. 1-3.
Karlsson  (2017/0317939). See  ¶0048, Fig. 1-3.
Yi et al. (2019/0182701). See ¶0028, ¶0043, Fig. 1-12.
Dey et al. (2014/0280679). See ¶0209, ¶0231, ¶0234 Fig. 21-24
IEEE SDN Enabled Content Distribution in Vehicular Networks by Yi Cao, Jinhua Guo, & Yue Wu.2014. See Abstract, §I, §III.
IEEE Interworking of DSRC and Cellular Network Technologies for V2X Communications: A Survey 
 Khadige Abboud, Hassan Aboubakr Omar, and Weihua Zhuang, Fellow, IEEE 2016. See Abstract, §I, §II, §III, §IV.
Advanced Content Delivery, Streaming and Cloud Services – Mukaddim Pathan, Ramesh K. Sitaraman, Dom Robinson. 2014. See  §5.2-§5.6, §7.2-§4.6, §8.7, §9.2-§9.6, §10.3-§10.5, §12.2-§12.6, §13.2-§13.5, §14.2-§14.5, §15.2-§15.5, §17.2-§17.10, §19.4-§19.7.

Yet, none of those references disclose limitations of independent claims as indicated above. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.C. /Examiner, Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467